DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) or102(a)(2) as being anticipated by US 20190323912 to Zheng.
Regarding Claim 13, Zheng discloses a capacitive micromechanical electrical system (MEMS) pressure sensor (Figs. 1-3, MEMS pressure sensor 10; ¶¶ [0012]-[0021]), comprising: a backing wafer (Figs. 1-3, backing plate 22; ¶¶ [0012]-[0021]); a diaphragm wafer comprising: a diaphragm, configured to deflect from an applied force, the diaphragm defining a first capacitor surface (Figs. 1-3, diaphragm 18; ¶¶ [0012]-[0021]); and a pressure cavity, configured to produce the applied force on the diaphragm, the applied force being indicative of a system pressure (Figs. 1-3, chamber 25; ¶¶ [0012]-[0021]); and a top wafer, the top wafer defining a second capacitor surface (Figs. 1-3, top silicon layer 12; ¶¶ [0012]-[0021]); wherein: the top wafer is joined to the diaphragm wafer, thereby defining a void separating the second capacitor surface from the first capacitor surface (Figs. 1-3, top silicon layer 12 with chamber 17; ¶¶ [0012]-[0021]); and a separation distance between the first capacitor surface and the second capacitor surface defines a capacitor gap (Figs. 1-3, top silicon layer 12 with gap in chamber 17; ¶¶ [0012]-[0021]).
Regarding Claim 14, Zheng discloses the backing wafer further comprises forming a pressure sensing port that is configured to fluidically communicate the system pressure to the pressure cavity (Figs. 1-3, through hole in backing plate 22; ¶¶ [0012]-[0021]).
Regarding Claim 15, Zheng discloses the diaphragm wafer and the top wafer are both made of a semiconductor material (Figs. 1-3, silicon diaphragm 18 and top silicon layer 12; ¶¶ [0012]-[0021]); the semiconductor material includes one or more dopant impurities configured to provide electrical conduction therethrough (Figs. 1-5, top and bottom surfaces of SOI wafer 5 are doped with boron or phosphor; ¶¶ [0012]-[0021]); the diaphragm wafer further comprises a lower electrode configured to provide an electrical connection to the first capacitor surface l (Figs. 1-3, metal electrode 20 on silicon diaphragm 18 layer; ¶¶ [0012]-[0021]); the and the top wafer further comprises an upper electrode configured to provide an electrical connection to the second capacitor surface (Figs. 1-3, electrode 15 on top silicon layer 12; ¶¶ [0012]-[0021]).
Regarding Claim 16, Zheng discloses the semiconductor material is silicon (Figs. 1-3, silicon diaphragm 18 and top silicon layer 12; ¶¶ [0012]-[0021]).
Regarding Claim 17, Zheng discloses the top wafer further comprises a definition gap; and the definition gap is configured to control the capacitor gap (Figs. 1-3, spacer 16; ¶¶ [0012]-[0021]).
Regarding Claim 19, Zheng discloses the top wafer comprises one or more top wafer alignment features (Figs. 1-3 and 5J-5K, top silicon layer 12 with spacer 16; ¶¶ [0012]-[0021]); the diaphragm wafer comprises one or more diaphragm wafer alignment features (Figs. 1-3 and 5J-5K, top surface/edge of silicon diaphragm 18 layer; ¶¶ [0012]-[0021]); and the one or more top wafer alignment features are configured to matingly contact the associated one or more diaphragm wafer alignment features (Figs. 1-3 and 5J-5K, top surface/edge of silicon diaphragm 18 layer aligned and bonded with spacer 16; ¶¶ [0012]-[0021]).
Regarding Claim 20, Zheng discloses the one or more top wafer alignment features and the one or more diaphragm wafer alignment features are configured to be removed by a dicing operation (Figs. 1-3 and 5J-5K, top silicon layer 12 with spacer 16 diced over side step S on diaphragm 18 to allow deposition of electrode on side step S; ¶¶ [0012]-[0021]).
Regarding Claims 1-4 and 8-9, the method appears to be met by the construction of the sensor of claims 13-17 and 19.
Regarding Claim 5, Zheng discloses fusing the diaphragm wafer to the backing wafer comprises fusion bonding (Figs. 1-3, silicon diaphragm 18 and top silicon layer 12; ¶¶ [0012]-[0021]).
Regarding Claim 6, Zheng discloses isolating the upper electrode; wherein isolating the upper electrode comprises a deep etch process (Figs. 1-3, electrode 15 isolated on top silicon layer 12 and/or spacer 16 formed by DRIE; ¶¶ [0012]-[0021]).
Regarding Claim 7, Zheng discloses joining the top wafer to the base wafer comprises glass frit bonding (¶ [0022]).
Regarding Claim 12, Zheng discloses capacitive MEMS pressure sensor formed by the method of claim 1 (Figs. 1-4, MEMS pressure sensor 10; ¶¶ [0012]-[0021]).
Regarding Claim 10, Zheng discloses removing the one or more top wafer alignment features and the one or more diaphragm wafer alignment features (Figs. 1-3 and 5J-5K, top silicon layer 12 with spacer 16 diced over side step S on diaphragm 18 to allow deposition of an electrode on side step S; ¶¶ [0012]-[0021]); and isolating the lower electrode (Figs. 1-3 and 5J-5K, deposition of electrode on side step S; ¶¶ [0012]-[0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied to claims 1 and 13, in view of US 9878904 to Potasek.
Regarding Claim 11, Zheng discloses the method of claim 1, but is silent regarding forming a pedestal wafer; and joining the detector wafer to the pedestal wafer. Potasek discloses forming a pedestal wafer; and joining the detector wafer to the pedestal wafer (Fig. 1, backing wafer 16 connected to pedestal 14; Col. 2, lines 29-53). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Zheng by providing forming a pedestal wafer; and joining the detector wafer to the pedestal wafer as in Potasek in order to provide for stress isolation.
Regarding Claim 18, Zheng discloses the capacitive MEMS pressure sensor of claim 13, but is silent regarding a pedestal wafer joined to the backing wafer. Potasek discloses a pedestal wafer joined to the backing wafer (Fig. 1, backing wafer 16 connected to pedestal 14; Col. 2, lines 29-53). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Zheng by providing a pedestal wafer joined to the backing wafer as in Potasek in order to provide for stress isolation.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852